DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations in the claims, the prior arts fail to teach or make obvious: determining that the vehicle moving within the parking facility has left a field-of- view of the one or more radar-based vehicle detectors; determining that a parking space sensor located outside the field-of-view of the one or more radar-based vehicle detectors indicates that a parking space in which the parking space sensor is located is now occupied; based on less than a threshold amount of time elapsing from when the vehicle left the field-of-view of the one or more radar-based vehicle detectors and the parking space sensor indicating that the parking space is now occupied, determining the parking space in which the parking space sensor is located is now occupied by the vehicle; storing an identifier of the vehicle mapped to the parking space; and outputting an indication that the parking space is occupied.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
January 12, 2022

                                                                          /DANIEL PREVIL/                                                                          Primary Examiner, Art Unit 2684